Citation Nr: 0817739	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  02-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obesity.

3.  Whether the character of the appellant's discharge from 
active military service for the period December 12, 1976 to 
October 21, 1981 is a bar to the receipt of VA benefits for 
that time.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1981.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs' (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the benefits sought on appeal.  

The Board notes that in addition to the currently pending 
claims, the veteran perfected a claim for post-traumatic 
stress disorder.  However, in a November 2007 rating decision 
service connection was granted for this condition.  As such, 
this issue will not be addressed in the current decision.  

The issues of entitlement to service connection for 
hypertension and obesity are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's period of service from December 12, 1976 
to October 21, 1981 was terminated by issuance of a bad 
conduct discharge.

2.  The appellant's offense leading to his discharge 
consisted of being convicted by special court-martial on 
eight specifications of writing bad checks, which is an 
offense involving moral turpitude.

3.  The appellant was not insane at the time he committed the 
offense that led to his October 21, 1981 discharge.





CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
for his period of  service from December 12, 1976 to October 
21, 1981 constitutes a bar to Department of Veterans Affairs 
benefits. 38 U.S.C.A. §§ 101, 5107, 5303 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." 
38 U.S.C.A. § 101(2).

The record reflects that the veteran enlisted in the Air 
Force in December 1969 and was honorably discharged in 
December 1972.  He reenlisted in December 1972 and was 
honorably discharged in December 1976.  He reenlisted in 
December 1976 and was discharged under other than honorable 
conditions in October 1981.  At issue in the present appeal 
is whether the veteran's discharge from this last period of 
service was dishonorable, thus constituting a bar to 
Department of Veterans Affairs benefits based on that 
service.  

The record shows that on October 21, 1981 the appellant 
received a discharge of bad conduct by special court martial.  
The discharge was based on a conviction of eight counts of 
uttering.  Between May 11, 1979 and May 17, 1979 the veteran 
passed eight bad checks.  In addition to the bad conduct 
discharge, the veteran was sentenced to confinement at hard 
labor for 30 days and a reduction to the grade of airman.

Although the appellant was not discharged under 
"dishonorable" conditions, 38 C.F.R. § 3.12(d)(3) states that 
a discharge because of an offense involving moral turpitude, 
which generally includes conviction of a felony, is 
considered to have been issued under dishonorable 
circumstances.  38 C.F.R. § 3.12 additionally stipulates that 
a discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions, even if the official discharge 
character is "discharge under other than honorable 
conditions."  A discharge because of a minor offense will 
not be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  Id.

In his VA Form 9 the veteran argues that it was not him but 
his wife at the time that passed the bad checks, and also 
that he was "set up" by his squad commander who told him he 
would be issued an Article 15 for the offense.  He 
additionally argues that he has received awards and citations 
for his total active service.  He submitted buddy statements 
of fellow airmen attesting to his good character.

Despite these contentions, the Board concludes that the 
appellant's bad conduct discharge was the result of an 
offense involving moral turpitude based on the fraudulent 
nature of the crime of writing bad checks.  See 38 C.F.R. § 
3.12 (d)(3).  Hagarty v. U.S., 449 F.2d 352, 357 (Ct. Cl. 
1971) has held, "[o]ffenses such as larceny, fraudulently 
making and uttering bad checks, and the like, involve moral 
turpitude and are not to be treated as minor."  Moreover, 
the veteran made no contentions that another person wrote the 
bad checks or that he was "set up" at the time of his 
special court martial, or at any other point in time except 
on his October 2007 VA Form 9.  The Board is cognizant of the 
veteran's awards and citations, his prior period of honorable 
service, and the contentions of his fellow airmen, but this 
is irrelevant as the veteran's offense was not minor.  For 
all of these reasons, the appellant's discharge is considered 
to have been under dishonorable conditions.

As stated above, a dishonorable discharge is generally a bar 
to benefits.  The regulations provide an exception, however, 
for cases where it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release.  38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.12(b) (2006).  An insane person is one who, "due 
to a disease (1) "exhibits ... a more or less prolonged 
deviation from his normal method of behavior"; (2) 
"interferes with the peace of society"; or (3) "has so 
departed ... from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides."  See 38 C.F.R. § 
3.354; Struck v. Brown, 9 Vet. App. 145, 152 (1996)(citing 
Zang v. Brown, 8 Vet. App. 246, 252-53 (1995)).  Mental 
illness is not identical to "insanity."  See Zang v. Brown, 8 
Vet. App. 246, 252-53 (1995).

There is no evidence of record to support that the appellant 
was insane at the time of committing the acts that led to his 
discharge.  He has not contended he was insane.  
Consequently, this exception is not applicable, and the 
character of discharge is considered a bar to VA benefits.

For all the foregoing reasons, the Board finds that the 
appellant's discharge from active military service on October 
21, 1981 is considered to have been issued under dishonorable 
conditions.  Because the discharge was not under conditions 
other than dishonorable, it acts as a bar to the receipt of 
VA benefits for the veteran's period of service from December 
12, 1976 and October 21, 1981.  An exception is not warranted 
because the appellant was not insane at the time of 
committing the offenses causing such discharge.  38 C.F.R. § 
3.12.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine. 
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Notice and Assistance

Initially, it is noted that the Board has considered whether 
the notice and development provisions of VA law are 
applicable to this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007).  The Board finds 
that, because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the notice and duty to assist provisions do not 
apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in the case, the Board finds that the 
content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in November 2002 and 
February 2005 , informed the appellant that VA would make a 
decision about the character of his military service and his 
eligibility for VA benefits.  He was provided the pertinent 
regulations at that time and advised to submit information 
that would tend to support his claim (such as the events that 
led to his discharge, etc.).  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service records and post service records have been obtained.  
He was given a personal hearing.  A VA examination is 
unnecessary for this claim.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

The appellant's discharge from his period of active duty from 
December 12, 1976 to October 21, 1981 constitutes a bar to 
Department of Veterans Affairs benefits based on that period 
of service.


REMAND

The veteran's claims for service connection for hypertension 
and obesity must be remanded for additional development in 
order to be properly adjudicated.  The file shows that the 
veteran has been receiving disability benefits from the 
Social Security Administration since September 1997.  While a 
copy of the decision itself is of record, all records 
considered by that agency in deciding the veteran's claim for 
disability benefits should be obtained.  See Martin v. Brown, 
4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2007). 

In addition, in a June 2001 VA form 21-4142 the veteran 
stated he was treated for his conditions on appeal shortly 
after discharge at the Overton Brooks VA Medical Center in 
Shreveport, Louisiana, from 1980 to 1987.  A June 2001 letter 
to the veteran indicated that these records would be 
obtained, but they are not associated with the claims file 
and the record does not indicate the reason for this.  38 
U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  Further, as they are VA records, VA is held to 
have constructive notice of the contents of these records at 
the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  An attempt to obtain these records must be made.

In addition, a remand is required in order to afford the 
veteran VA examinations for his service connection claims for 
hypertension and obesity.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.
	
Here, the veteran has a current diagnosis of hypertension and 
has received two positive nexus statements in June 2001 and 
August 2000 private medical reports of Elizabeth Anderson-
Doze, M.D.  Hypertension means persistently high arterial 
blood pressure. Various criteria for what is considered 
elevated blood pressure have been suggested, and according to 
some medical authorities the threshold is a systolic pressure 
of 140 and a diastolic pressure of 90.  See Dorland's 
Illustrated Medical Dictionary 889 (30th ed.).  While the 
veteran's service medical records, including his 1976 
separation examination, do not show such blood pressure 
readings, in September 1974 he was diagnosed with labile high 
blood pressure.  In light of this, and the nexus statements 
of record, a VA examination is necessary to determine whether 
there is any link between his current hypertension and 
service.

As for his obesity, the Court has defined "disability" as an 
impairment of earning capacity resulting from a disease or 
injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
"Injury has been defined as "damage inflicted on the body by 
an external force."  See Terry v. Principi, 340 F.3d 1378, 
1384 (Fed. Cir. 2003) (citing Dorland's Illustrated Medical 
Dictionary 901 (29th ed. 2000)).  "Disease has been defined 
as "any deviation from or interruption of the normal 
structure or function of a part, organ, or system of the 
body." Id. at 1384 (citing Dorland's at 511).   Without 
underlying pathology, VA does not recognize obesity as a 
disease entity for purposes of compensation.  Specifically, 
obesity caused by overeating is not caused by an external 
force (such as for an "injury").  Rather, obesity in that 
case is a result of behavior.  Moreover, obesity that is not 
due to underlying pathology cannot be considered a deviation 
from the normal function of the body (such as for a 
"disease);" rather, the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

As with his hypertension, the June 2001 and August 2000 
private medical reports of Elizabeth Anderson-Doze, M.D. 
provide a positive nexus between the veteran's current 
obesity and service.  A number of service medical records 
document the veteran's problems with weight gain in service.  
A VA medical examination is needed to determine whether the 
veteran's obesity is due to the veteran's behavior, or an 
underlying pathology related to service.

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits, to include copies of 
all medical records relied upon 
concerning that claim.  (The veteran has 
been receiving disability benefits since 
September 1997).

3.  Obtain and associate with the claims 
file the records from the Overton Brooks 
VAMC in Shreveport, Louisiana from 1980 
to 1987.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record

4.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his hypertension.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
hypertension had its onset during service 
or is in any other way causally related 
to his active service.
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

5.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his obesity.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
obesity is due to any underlying 
pathology related to service. 
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).
	
6.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate time 
to respond, readjudicate his claim.  If 
the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


